COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00348-CV


KKT International, Ltd.                   §    From the 352nd District Court

                                          §    of Tarrant County (352-268612-13)
v.
                                          §    August 25, 2015

Smartwise International, Ltd., Salena     §    Opinion by Justice Gabriel
Chen, Darryl Chen, and Monica
Chen

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant KKT International, Ltd. shall bear the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel